United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-1634
                                    ___________

James Douglas Weron,                     *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Timothy C. Outlaw, Warden,               *
FCI - Forrest City,                      * [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: September 2, 2011
                                 Filed: September 8, 2011
                                  ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Federal inmate James Douglas Weron appeals the district court’s1 order
dismissing without prejudice his 28 U.S.C. § 2241 petition for lack of jurisdiction.
Following careful review, we affirm for the reasons provided by the district court. See
8th Cir. R. 47B. We also deny Weron’s appellate motion.
                       ______________________________

      1
       The Honorable D. Price Marshall, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District
of Arkansas.